DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an accommodation claimed in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
FIG. 1 is objected to because a descriptive legend “Radiation detection assembly” above “Radiation source 1” should be replaced by --Radiation source assembly--.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: radiation source assembly 12.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SYSTEM AND METHOD FOR DETECTION AND IDENTIFICATION OF FOREIGN ELEMENTS BY X-RAY FLUORESCENCE (XRF) IN A SUBSTANCE.
The disclosure is objected to because of the following informalities:  
Abstract, line 1, --a-- should be inserted before “method”.
Abstract, line 7, --predetermined movement-- should be inserted before “path”.
Paragraph [0046], line 1, “the” before “system” should be replaced by --a--.
Paragraph [0052], line 1, “inspection” before “system 10” should be deleted.
Paragraph [0052], line 4, --radiation-- should be inserted before “detection assembly 14”.
Paragraph [0055], lines 4-5, --radiation-- should be inserted before “source assembly 12”.
Paragraph [0055], line 5, --radiation-- should be inserted before “detection assembly 14”.
Paragraph [0055], line 9, --radiation-- should be inserted before “detection assembly 14”.
Paragraph [0056], line 1, --10-- should be inserted after “system”.
Paragraph [0056], line 3, --radiation-- should be inserted before “detection assembly 14”.
Appropriate correction is required.
An amended abstract must commence on a separate sheet, apart from any other text, in accordance with 37 CFR 1.52(b)(4) and 1.72(b).
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A system for detecting and identifying at least one predetermined foreign element in a substance, the system comprising: 
a measurement device comprising: 
a radiation source assembly comprising at least one source of X-ray radiation or Gamma-ray radiation, each source being configured to generate X-ray radiation or Gamma-ray radiation having predetermined properties and a predetermined solid angle of radiation emission to excite a portion of the substance located in a region within said predetermined solid angle of radiation emission (a previously recited limitation) to cause an X-ray response of said portion; 
a radiation detection assembly (to match a descriptive legend in FIG. 1) comprising at least one detector having a solid angle of radiation detection overlapping with said predetermined solid angle of radiation emission (a previously recited limitation), each detector being configured and operable to detect an X-ray radiation propagating within a solid angle of radiation detection and generate measured data indicative of the 
the measurement device being configured and operable such that the X-ray radiation being detected by each detector (a rejection under 35 U.S.C. 112(b)) during a relative displacement between the substance and at least one of the radiation source assembly and the radiation detection assembly along a movement path is indicative of a time variation of the X-ray response of the substance; and 
a control unit configured and operable for [[data]] a data communication with said radiation detection assembly to receive and analyze the measured data (a rejection under 35 U.S.C. 112(b)), the control unit comprising a signal processor configured and operable to identify in said measured data a pattern of a signal variation over time indicative of a location of at least one foreign element carrying an X-ray responsive marker in said substance.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
Claim 2 should be amended as follows:
2. (Proposed Amendments) The system according to claim 1, wherein said movement path passes through a vicinity of an overlap region between the solid angle of radiation detection and the predetermined solid angle of radiation emission (a previously recited limitation in claim 1).
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The system according to claim 1, further comprising a flow line arrangement comprising a support platform for supporting the substance and moving the substance with respect to the at least one of the radiation source assembly and the radiation detection assembly.
Appropriate correction is required.
Claims 4-6 are objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) The system according to further comprising a flow [[lines]] line arrangement comprising a translation assembly configured and operable for translating at least one of the radiation source assembly and the radiation detection assembly with respect to said movement path.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The system according to claim 4, wherein the translation assembly is configured and operable for translating both the radiation source assembly and the radiation detection assembly with respect to the movement path.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The system according to claim 5, wherein the translation assembly is configured and operable for simultaneously translating the radiation source assembly and the radiation detection assembly such that tthe predetermined solid angle of radiation emission and the solid angle of radiation detection (previously recited limitations in claim 1) are oriented towards two opposite lateral sides of the movement path.
Appropriate correction is required.
Claims 7-9 are objected to because of the following informalities:  
Claim 7 should be amended as follows:
7. (Proposed Amendments) The system according to claim 1, wherein said radiation source assembly and the radiation detection assembly are oriented with respect to the movement path such that the predetermined solid angle of radiation emission and the solid angle of radiation detection (previously recited limitations in claim 1) oppose a direction of a movement of the substance along said movement path, such that when the substance moves through [[the]] an overlap region (a lack of an antecedent basis) a distance between the substance and each of the radiation source assembly and the radiation detection assembly (previously recited limitations in claim 1) is being reduced.
Appropriate correction is required.
Claims 8 and 9 are objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Proposed Amendments) The system according to claim 7, wherein said pattern of the signal variation over time indicative of the location of the at least one foreign element carrying the X-ray responsive marker in the substance (a previously recited limitation in claim 1) is characterized by a non-symmetric characteristic signal peak indicative of said location of the at least one foreign element carrying the X-ray responsive marker in the substance and having a moderate rise of [[the]] a signal intensity (a lack of an antecedent basis) when said distance between the substance and each of the radiation source assembly and the radiation detection assembly is being reduced, and [[an]] a sharp intensity fall when said location of said at least one foreign element carrying the X-ray responsive marker in the substance exits said overlap region, thereby enabling to accurately identify the location of said at least one foreign element carrying the X-ray responsive marker in the substance (a previously recited limitation in claim 1) along at least one dimension.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Proposed Amendments) The system according to claim 8, wherein the signal processor is configured and operable to integrate the measured data indicative of the X-ray response being detected over [[time]] time, while said at least one foreign element is being moved through the overlap region, thereby emphasizing the non-symmetric characteristic .
Appropriate correction is required.
Claims 11 and 20 are objected to because of the following informalities: 
Claim 11 should be amended as follows:
11. (Proposed Amendments) The system according to an overlap region (a lack of an antecedent basis).
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
Claim 20 should be amended as follows:
20. (Proposed Amendments) The system [[of]] according to claims 11, wherein said curvilinear .
Appropriate correction is required.
Claims 12 and 13 are objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) The system according to claim 1, wherein said radiation source assembly and said radiation detection assembly are accommodated at opposite lateral sides of said movement path, thereby yielding a reduced variation in a detected signal intensity of the X-ray response of the at least one foreign element carrying the X-ray responsive marker in the substance (a previously recited limitation in claim 1), irrespective of a lateral location of the at least one foreign element carrying the X-ray responsive marker in an overlap region (a lack of an antecedent basis).
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Proposed Amendments) The system according to claim 12, wherein the accommodation is such that the exciting radiation, and the X-ray response being detected vary with a distance from the radiation source assembly and the radiation detection assembly (previously recited limitations in claim 1).
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Proposed Amendments) The system according to claim 1, wherein the signal processor is configured and operable to identify said at least one foreign element carrying the X-ray responsive marker in the substance (a previously recited limitation in claim 1) by analyzing the detected X-ray radiation (a previous recited limitation in claim 1) over a database storing X-ray signatures corresponding to multiple known X- ray responsive markers.
Appropriate correction is required.
Claims 15 and 16 are objected to because of the following informalities:  
Claim 15 should be amended as follows:
15. (Proposed Amendments) The system according to claim 1, wherein said at least one foreign element carrying the X-ray responsive marker in the substance (a previously recited limitation in claim 1) to be identified comprises one or more plastic elements carrying one or more X-ray responsive markers.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Proposed Amendments) The system according to claim 15, wherein the signal processor is configured and operable to process said measured data and generate data indicative of a quantity of plastic elements within at least a portion of the substance.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Proposed Amendments) The system according to claim 1, wherein said radiation source assembly comprises at least two sources of the X-ray radiation or Gamma-ray radiation, each of said at least two sources having the predetermined solid angle of radiation emission (a previously recited limitation in claim 1) oriented with respect to the movement path to irradiate a different side surface of the substance, and radiation detection of the at least one detector oriented to detect the X-ray radiation (a previously recited limitation “an X-ray radiation propagating” in claim 1) propagating from a top surface of the substance.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Proposed Amendments) The system according to claim 1, wherein the radiation detection assembly comprises at least two detectors [[whose]] having solid angles of radiation detection are oriented with respect to the movement path to detect the X-ray radiation (a previously recited limitation “an X-ray radiation propagating” in claim 1) propagating from two opposite side surfaces of the substance, and the predetermined solid angle of radiation emission (a previously recited limitation in claim 1) of said at least one source of the X-ray radiation or Gamma-ray radiation is oriented to irradiate a top surface of the substance.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
Claim 19 should be amended as follows:
19. (Proposed Amendments) The system of claim 1, wherein the radiation source assembly and the radiation detection assembly are accommodated with respect to the movement path such that the predetermined solid angle of radiation emission and the solid angle of radiation detection are oriented towards two different surfaces of the substance.
Appropriate correction is required.

Applicant is requested to choose either “the” or “said” in claims to preserve consistency.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a control unit in claims 1-20.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a limitation “the X-ray radiation being detected” in lines 10-11, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 1 recites a limitation “the detection data” in line 15, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 7 recites a limitation “the source and detector” in line 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 8 recites a limitation “an sharp intensity fall when said location of said at least one foreign element exits said overlap region” in lines 3-4, which render the claim indefinite.  The meaning of the limitation is unclear.
Claim 20 recites a passive limitation “detected signal intensity of the X-ray response” in line 3, which render the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “an X-ray response” in line 6.
Claim 20 recites a passive limitation “a pipe-band” in line 2, which renders the claim indefinite.  It is unclear whether the system further comprises a pipe-band.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is only considered as an intended use.
Claim 12 recites a limitation “a responding foreign element” in line 3-4, which renders the claim indefinite.  It is unclear whether the limitation refers to the at least one foreign element recited in claim 1.
Claim 12 recites a limitation “said overlap region” in line 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 13 recites a passive limitation “the accommodation” in line 1, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Further, it is unclear whether the system further comprises an accommodation.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is only considered as an intended use.
Claim 13 recites a limitation “the exciting radiation” in lines 1-2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 13 recites a limitation “the radiation source” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 13 recites a limitation “radiation detector” in line 3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 14 recites a limitation “the detected X-ray response signal” in lines 2-3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 17 recites a limitation “the at least one X-ray detector” in line 4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “at least one detector” in line 7.
Claim 17 recites a limitation “the X-ray response signals” in line 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 18 recites a limitation “the X-ray response signals” in line 3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 13, 15, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8, 13, 15, and 20 fail to set forth an additional structural limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-10, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pitta et al. (U. S. Patent No. 11,442,031 B2).
With respect to claim 1, Pitta et al. disclosed a system that comprises: 
a measurement device (10) comprising: 
a radiation source assembly (111) comprising at least one source (11) of X-ray radiation or Gamma-ray radiation, each source being configured to generate X-ray radiation or Gamma-ray radiation having predetermined properties and a predetermined solid angle of radiation emission to excite a portion of the substance located in a region within the predetermined solid angle of radiation emission to cause an X-ray response of said portion; 
a radiation detection assembly (115) comprising at least one detector (15) having a solid angle of radiation detection overlapping with the predetermined solid angle of radiation emission, each detector being configured and operable to detect an X-ray radiation propagating within a solid angle of radiation detection and generate measured data indicative of the X-ray response; 
the measurement device being configured and operable such that the X-ray radiation being detected by each detector during a relative displacement between a substance and at least one of the radiation source assembly and the radiation detection assembly along a movement path (51) is indicative of a time variation of the X-ray response of the substance; and 
a control unit (60) configured and operable for a data communication with said radiation detection assembly to receive and analyze the measured data, the control unit comprising a signal processor (61) configured and operable to identify in the measured data a pattern of a signal variation over time indicative of a location of at least one foreign element carrying an X-ray responsive marker in the substance (column 8, line 26 - column 9, line 38).
With respect to claim 2, Pitta et al. disclosed the system according to claim 1, wherein the movement path passes through a vicinity of an overlap region between the solid angle of radiation detection and the predetermined solid angle of radiation emission (FIG. 1).
With respect to claim 3, Pitta et al. disclosed the system according to claim 1, further comprising a flow line arrangement comprising a support platform (51) for supporting the substance and moving the substance with respect to the at least one of the radiation source assembly and the radiation detection assembly.
With respect to claim 7, Pitta et al. disclosed the system according to claim 1, wherein the radiation source assembly and the radiation detection assembly are oriented with respect to the movement path such that the predetermined solid angle of radiation emission and the solid angle of radiation detection oppose a direction of a movement of the substance along the movement path, such that when the substance moves through an overlap region a distance between the substance and each of the radiation source assembly and the radiation detection assembly is being reduced (FIG. 1).
With respect to claim 8, Pitta et al. disclosed the system according to claim 7.  Since claim 8 fails to set forth an additional structural limitation, claim 8 is rejected with claim 7.
With respect to claim 9, Pitta et al. disclosed the system according to claim 8, wherein the signal processor is configured and operable to integrate the measured data indicative of the X-ray response being detected over time, while the at least one foreign element is being moved through the overlap region, thereby emphasizing the non-symmetric characteristic signal peak (column 8, line 63 - column 9, line 38).
With respect to claim 10, Pitta et al. disclosed the system according to claim 1, wherein the movement path is a substantially linear path (FIG. 1).
With respect to claim 14, Pitta et al. disclosed the system according to claim 1, wherein the signal processor is configured and operable to identify said at least one foreign element carrying the X-ray responsive marker in the substance by analyzing the detected X-ray radiation over a database (CDB) storing X-ray signatures corresponding to multiple known X- ray responsive markers (column 8, line 55 - column 9, line 21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pitta et al. (U. S. Patent No. 11,442,031 B2) as applied to claim 1 above.
With respect to claim 11, Pitta et al. disclosed the system according to claim 1.  However, Pitta et al. did not disclose that the system comprises a movement path including a curvilinear path having at least one curved portion aligned with a boundary of an overlap region.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a movement path including a curvilinear path having at least one curved portion aligned with a boundary of an overlap region, since a person would be motivated to detect and identify at least one foreign element along an existing movement path including a curvilinear path having at least one curved portion aligned with a boundary of an overlap region.
With respect to claim 20, Pitta et al. disclosed the system according to claim 11.  Since claim 20 fails to set forth an additional structural limitation, claim 20 is rejected with claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Pitta et al. (U. S. Patent No. 11,442,031 B2) disclosed an apparatus for selecting products on a basis of their composition by X-ray fluorescent spectroscopy and a corresponding selection method.
Scoullar et al. (U. S. Patent No. 11,243,327 B2) disclosed a system and a method for a characterization of materials.
Grof et al. (U. S. Patent No. 10,967,404 B2) disclosed an XRF analyzer for identifying a plurality of solid objects, a sorting system, and a sorting method thereof.
Kumar et al. (U. S. Patent No. 10,823,687 B2) disclosed a metal analysis during pharmaceutical manufacturing.
Kumar et al. (U. S. Patent No. 10,710,119 B2) disclosed material sorting using a vision system.
Loeffler et al. (U. S. Patent No. 10,697,909 B2) disclosed a device for sorting materials by X-ray fluorescence.
Wimmer et al. (U. S. Patent No. 10,486,209 B2) disclosed a method and a device for recycling metal scraps.
Launiere et al. (U. S. Patent No. 10,416,045 B2) disclosed a method for a high-throughput micro-sampling analysis of electrochemical process salts.
Gendreau et al. (U. S. Patent No. 10,393,682 B2) disclosed a multiplexing X-ray fluorescence system and a method.
Garcia et al. (U. S. Patent No. 10,207,296 B2) disclosed a material-sorting system.
Kullenberg et al. (U. S. Patent No. 10,197,513 B2) disclosed a method and an apparatus for an estimation of a heat value using a dual-energy X-ray transmission and fluorescence measurements.
Black et al. (U. S. Patent No. 10,018,748 B2) disclosed an inline density and fluorescence spectrometer meter.
Martin et al. (U. S. Patent No. 9,897,560 B2) disclosed screening of electronic components for a detection of counterfeit articles using an automated inspection system.
Matoba (U. S. Patent No. 9,213,007 B2) disclosed a detector of a foreign matter.
Auranen et al. (U. S. Patent No. 9,201,029 B2) disclosed a method for determining an ore content of drilling cuttings.
Miller (U. S. Patent No. 9,091,634 B2) disclosed a detection of defects in graphene.
Matoba et al. (U. S. Patent No. 8,891,729 B2) disclosed an X-ray analyzer and an X-ray analysis method.
Spencer et al. (U. S. Patent No. 8,855,809 B2) disclosed material sorting technology.
Hasegawa et al. (U. S. Patent No. 8,611,493 B2) disclosed an X-ray fluorescence analyzer and an X-ray fluorescence analysis method.
Kagawa et al. (U. S. Patent No. 8,568,673 B2) disclosed a gas analysis device, a mercury removal system, a gas analysis method, and a removal method for a mercury in a flue gas.
Takahara (U. S. Patent No. 8,408,789 B2) disclosed an X-ray analysis apparatus and an X-ray analysis method.
Klein (U. S. Patent No. 8,306,188 B2) disclosed a method and a device for an online determination of an ash content of a substance conveyed on a conveyor, and a device for carrying out an online determination.
Sakai et al. (U. S. Patent No. 7,970,101 B2) disclosed an X-ray analyzer and an X-ray analysis method.
Peschmann (U. S. Patent No. 7,856,081 B2) disclosed methods and systems for a rapid detection of concealed objects using X-ray fluorescence.
Saito et al. (U. S. Patent No. 7,852,982 B2) disclosed a test method.
Kress et al. (U. S. Patent No. 6,177,113 B1) disclosed a process for detecting plastic or elastomeric contaminants in food processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884